On Motions for Rehearing.
Defendant urges, in her motion for rehearing, that our statement in the opinion that plaintiff moved the separator prior to March 23, 1958, is in error. She calls our attention to plaintiff’s pleadings and the testimony of several witnesses who testified that plaintiff moved the separator after that date. The statement is evidentiary and does not alter the jury findings which are supported by evidence and which control this case. We overrule defendant’s motion for rehearing.
Plaintiff calls our attention to his prayer for recovery of interest after conversion and before judgment. On the authority of Texas Company v. State, 154 Tex. 494, 281 S.W.2d 83, plaintiff is entitled to recover interest before judgment. Our judgment is accordingly corrected.